                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

              v.
                                                   Criminal Action No. TDC-18-157
 LEE ELBAZ,
   a/k/a “Lena Green,”                             UNDER SEAL

              Defendant


                                  EX PARTE SUPPLEMENT

       The Government respectfully submits this ex parte supplement to its opposition to the

Defendant’s motion for Rule 15 depositions, in order to provide additional information to the Court

that may be relevant to the Defendant’s request.

       In particular, on February 13, 2019, a grand jury for the District of Maryland returned an

indictment charging three of the Defendant’s proposed deponents—Yossi Herzog, Elad Bigelman,

and Nissam Alfasi—for their roles in the conspiracy and scheme to defraud at issue in this

proceeding (along with six other individuals). See United States v. Herzog, PX-19-cr-77. The

case is under seal and pending before U.S. District Judge Paula Xinis. Arrest warrants were issued,

and the indictment remains under seal while the Government attempts to apprehend and/or

extradite the defendants—all of whom are believed to be abroad.

       Should depositions of some or all of Herzog, Bigelman, and Alfasi go forward, the

Government would take steps to ensure that they are provided with sufficient information to

preserve their Fifth Amendment right in the United States against self-incrimination.
Dated: May 8, 2019

                           Respectfully submitted,

                           ROBERT A. ZINK
                           Acting Chief, Fraud Section
                           Criminal Division
                           U.S. Department of Justice

                     By:          /s/
                           Tracee Plowell, Assistant Chief
                           Ankush Khardori, Trial Attorney

                           Fraud Section, Criminal Division
                           U.S. Department of Justice
                           1400 New York Ave. N.W.
                           Washington, D.C. 20530
